               Case 1:20-cv-01370 Document 1 Filed 05/21/20 Page 1 of 24



                          UNITED STATES DISTRICT COURT
                              DISTRICT OF COLUMBIA

JOHN DOE, individually and on behalf of all others
similarly situated, c/o Ivey & Levetown, LLP
6411 Ivy Lane, Suite 304, Greenbelt, Maryland        No.
20770
                                                     JURY TRIAL DEMANDED
                                  Plaintiff,

        v.

GEORGETOWN UNIVERSITY,
300 O Street NW, Washington, D.C. 20057,

                                Defendant.


                              CLASS ACTION COMPLAINT




010920-24/1270017 V1
                 Case 1:20-cv-01370 Document 1 Filed 05/21/20 Page 2 of 24



                                                   TABLE OF CONTENTS

                                                                                                                                          Page

I.        NATURE OF ACTION .......................................................................................................1

II.       JURISDICTION AND VENUE ..........................................................................................2

III.      PARTIES .............................................................................................................................3

IV.       FACTS .................................................................................................................................5

          A.         Background ..............................................................................................................5

          B.         The Novel Coronavirus Shutdowns And Defendant’s Campus Closure .................9

          C.         Defendant’s Refusal To Issue Tuition and Fee Refunds .......................................14

V.        CLASS ACTION ALLEGATIONS ..................................................................................14

VI.       CAUSES OF ACTION ......................................................................................................18

          COUNT I BREACH OF CONTRACT..............................................................................18

          COUNT II UNJUST ENRICHMENT ...............................................................................19

          COUNT III CONVERSION ..............................................................................................20

PRAYER FOR RELIEF ................................................................................................................21

JURY DEMAND ...........................................................................................................................21




010920-24/1270017 V1                                              -i-
               Case 1:20-cv-01370 Document 1 Filed 05/21/20 Page 3 of 24



         Plaintiff, JOHN DOE, individually and on behalf of all others similarly situated, for his

Class Action Complaint against Defendant GEORGETOWN UNIVERSITY (“Georgetown”),

based upon personal knowledge as to his own actions and based upon the investigation of

counsel regarding all other matters, complains as follows:

                                  I.     NATURE OF ACTION

         1.       This Class Action Complaint comes during a time of hardship for so many

Americans, with each day bringing different news regarding the novel coronavirus COVID-19. 1

Social distancing, shelter-in-place orders, and efforts to ‘flatten the curve’ prompted colleges and

universities across the country to shut down their campuses, evict students from campus

residence halls, and switch to online “distance” learning.

         2.       Despite sending students home and closing its campus(es), Defendant continues

to charge for tuition, fees, and/or graduate room and board as if nothing has changed, continuing

to reap the financial benefit of millions of dollars from students. Defendant does so despite

students’ complete inability to continue school as normal, occupy campus buildings and

dormitories, or avail themselves of school programs and events. So while students enrolled and

paid Defendant for a comprehensive academic experience, Defendant instead offers Plaintiff and

the Class Members something far less: a limited online experience presented by Google or

Zoom, void of face-to-face faculty and peer interaction, separated from program resources, and

barred from facilities vital to study. Plaintiff and the Class Members did not bargain for such an

experience.



1
  Plaintiff and Plaintiff’s counsel are mindful of the severe impact of the coronavirus on all
aspects of society. To minimize the burden on the Court and to reasonably accommodate
Defendant, Plaintiff will work with Defendant to reach an agreeable schedule for their response
to this Class Action Complaint.

                                                 -1-
010920-24/1270017 V1
               Case 1:20-cv-01370 Document 1 Filed 05/21/20 Page 4 of 24



          3.      While some colleges and universities have promised appropriate and/or

proportional refunds, Defendant excludes itself from such other institutions treating students

fairly, equitably, and as required by the law. And for some students and families, Defendant does

so based on outdated financial aid equations and collections, without taking into account

disruptions to family income, a particular concern now where layoffs and furloughs are at record

levels.

          4.      As a result, Defendant’s actions have financially damaged Plaintiff and the Class

Members. Plaintiff brings this action because Plaintiff and the Class Members did not receive the

full-value of the services paid, did not receive the benefits of in-person instruction. They have

lost the benefit of their bargain and/or suffered out-of-pocket loss, and are entitled to recover

compensatory damages, trebling where permitted, and attorney’s fees and costs.

                               II.    JURISDICTION AND VENUE

          5.      This Court has jurisdiction over the subject matter presented by this Complaint

because it is a class action arising under the Class Action Fairness Act of 2005 (“CAFA”), Pub.

L. No. 109-2, 119 Stat. 4 (2005), which explicitly provides for the original jurisdiction of the

Federal Courts of any class action in which any member of the Class is a citizen of a State

different from any Defendant, and in which the matter in controversy exceeds in the aggregate

sum of $5,000,000.00, exclusive of interest and costs. Plaintiff alleges that the total claims of

individual Class Members in this action are in excess of $5,000,000.00 in the aggregate,

exclusive of interest and costs, as required by 28 U.S.C. §§ 1332(d)(2) and (6). Plaintiff is a

citizen of Maryland, whereas Defendant is a citizen of the District of Columbia for purposes of

diversity. Therefore, diversity of citizenship exists under CAFA as required by 28 U.S.C.

§ 1332(d)(2)(A). Furthermore, Plaintiff alleges that more than two-thirds of all of the members



                                                  -2-
010920-24/1270017 V1
               Case 1:20-cv-01370 Document 1 Filed 05/21/20 Page 5 of 24



of the proposed Class in the aggregate are citizens of a state other than the District of Columbia, 2

where this action is originally being filed, and that the total number of members of the proposed

Class is greater than 100, pursuant to 28 U.S.C. § 1332(d)(5)(B).

         6.       Venue is appropriate in this District because Defendant is located within the

District of Columbia. And on information and belief, events and transactions causing the claims

herein, including Defendant’s decision-making regarding its refund policy challenged in this

lawsuit, has occurred within this judicial district.

                                           III.    PARTIES

         7.       Plaintiff John Doe is a citizen and resident of the State of Maryland. Plaintiff is

enrolled as an MBA graduate student in Defendant’s McDonough School of Business for

Defendant’s Spring 2020 academic term.

         8.       Plaintiff is in good financial standing at Defendant, having paid in whole or in

combination tuition, fees, and costs assessed and demanded by Defendant for the Spring 2020

term.

         9.       Plaintiff paid Defendant for opportunities and services that he will not receive,

including on-campus education, facilities, services, and activities.

         10.      While Plaintiff could have obtained his degree on-line, Plaintiff specifically

selected an in-person, in-class experience for the variety of educational experiences and benefits

that only an in-person program can deliver. Moreover, unlike many other MBA programs, the

specific program that Plaintiff selected and enrolled at Defendant does not offer an online

component.


2
  Less than 10% of the students attending Georgetown University come from within District of
Columbia. https://www.collegefactual.com/colleges/georgetown-university/student-
life/diversity/.

                                                   -3-
010920-24/1270017 V1
               Case 1:20-cv-01370 Document 1 Filed 05/21/20 Page 6 of 24



         11.      With Georgetown’s campus closure and transition to an online-only educational

experience, Plaintiff has suffered a decreased quality of experience, education, and lost access to

important university facilities and experiences, all of which he bargained for by selecting in-

person experience.

         12.      For example, a key, pre-pandemic component to Plaintiff’s educational

experience involved the direct, in-class interaction and discussions among professors and

classmates, with classmates bringing individual experiences to help understand materials and

business case learning. But post-pandemic such discussions no longer occur. Rather, coursework

is driven by PowerPoint presentation, with little opportunity or bandwidth for individual

discussion.

         13.      On top of the change in class format, professors cover less material, with one of

Plaintiff’s professors indicating to the class 20% of the planned course materials have been

eliminated because the professor no longer has time to cover such material through an online-

only format.

         14.      Moreover, group projects, another important hallmark program component, has

changed detrimentally as well. Such collaborative, discussion-based interactive projects are now

limited to occasional Zoom calls for the limited purpose of dividing work and deliverables

among “teammates.” So with the shift to online-only instruction, groups no longer white board

ideas, collaborate as a team, share experiences, or provide constructive criticism to each other.

         15.      And whereas class visitors and practitioners routinely guest lectured on relevant

course topics, which also provided students with the opportunity to directly engage with high-

level executives, Defendant eliminated all such presentations.




                                                  -4-
010920-24/1270017 V1
               Case 1:20-cv-01370 Document 1 Filed 05/21/20 Page 7 of 24



         16.      Defendant also eliminated an overseas travel component of its planned

curriculum. As part of Defendant’s scheduled curriculum students planned to travel overseas to

help a company solve a problem set, with the university paying for all expenses except student-

airfare. But because of COVID-19, Defendant cancelled that in-person experience, without

providing any tuition adjustments or other expenses, even though students are no longer

travelling for the experience. Shifting that educational experience online provides no substitute.

         17.      Defendant’s transition to online-only classes has also been riddled with technical

difficulties, including trouble with delivery of online materials.

         18.      Plaintiff also lacks access to university facilities, including opportunities to hear

on campus speakers or participate in career placement services.

         19.      Defendant Georgetown University is an institution of higher learning located at

3700 O Street, NW, Washington, D.C. among other locations in the District of Columbia.

Defendant provides Class Members with campus facilities, in-person classes, as well as a variety

of other facilities for which Defendant charges Plaintiff and the Class Members.

                                             IV.     FACTS

A.       Background

         20.      Founded in 1789, Georgetown has a current enrollment of approximately 5,365

students. Georgetown is the nation’s oldest Catholic and Jesuit University. Georgetown is a

major international research university, which includes four undergraduate schools; a school for

continuing studies; graduate schools in the arts and sciences, nursing and health studies,

business, foreign service, and public policy; and professional schools in law and medicine.

         21.      As of FY2019, Georgetown’s endowment totaled approximately $1.8 billion, with

total assets exceeding $3.58 billion. Georgetown reported $1.314 billion in operating revenues,

which includes income of $648.2 million in net tuition and fees—an increase of $27.6 million

                                                    -5-
010920-24/1270017 V1
               Case 1:20-cv-01370 Document 1 Filed 05/21/20 Page 8 of 24



from the prior fiscal year—along with $14.59 million in student fees, $12.44 million from

athletic and alumni events, among other income sources.

         22.      On or about June 30, 2016, Georgetown reported “the successful conclusion of

the university’s 10-year campaign For Generations to Come. The campaign exceeded its goal of

$1.5 billion, raising $1.67 billion . . . making this decade-long effort the most successful in

Georgetown’s history.” 3

         23.      While many schools nationwide offer and highlight remote learning capabilities

as a primary component of their efforts to deliver educational value (see, e.g., Western

Governors University, Southern New Hampshire University, University of Phoenix-Arizona),

Defendant is not such a school.

         24.      Rather, a significant focus of Defendant’s efforts to obtain and recruit students

pertains to the campus experience it offers along with face-to-face, personal interaction with

skilled and renowned faculty and staff.

         25.      A few examples of such efforts to promote that experience follow.

         26.      Georgetown promotes its academic experience as more than just sitting in a

classroom and listening to a lecture: “We live at the intersection of teaching and doing, where

learning is more than the transmission of knowledge, it is an act of collaboration and practice.

Under the mentorship of our distinguished faculty, you’ll go beyond the information to not just

learn about your field, but also to learn your field’s way of thinking. Through lectures, small

group projects, independent studies, office hours, internships and more, you’ll leave Georgetown

with the intellectual skills of perception, analysis, interpretation and expression.” 4



3
    https://giving.georgetown.edu/giving-news/generations-campaign-breaks-fundraising-records.
4
    https://www.georgetown.edu/academics/.

                                                   -6-
010920-24/1270017 V1
                Case 1:20-cv-01370 Document 1 Filed 05/21/20 Page 9 of 24



          27.     To accomplish such personal interactions and collaboration, Georgetown

maintains an 11:1 student-to-professor ratio, which “encourages open dialogue and inquiry.” 5

          28.     Defendant also touts opportunities for collaboration and personal interaction in

describing its individual programs. For example, as Defendant highlights its executive MBA

program: “Individual faculty members deliver course content using different approaches,

including case studies, lectures, experiential learning, simulations, and group projects.

Teamwork is emphasized throughout the program. It creates a rich learning environment in

which students are exposed to various industry perspectives and learn from their classmates’

experiences.” 6 Notably, Georgetown specifically notes in FAQs about this program that none of

its Executive MBA courses “are completed online.” 7

          29.     And as another example, for its Walsh School of Foreign Service, students “will

not only take top-notch classes from scholars and practitioners, but have unparalleled access to

esteemed speakers, competitive internships in the public and private sectors, and world-

influencing events, conferences, and meetings.” 8 Thus, “[s]tudying at Georgetown means

engaging directly with international leaders inside and outside of the classroom.” 9

          30.     Georgetown also provides students with 14 Living Learning Communities,

“residential communities where students are able to share and deepen their passions through

social, educational, and reflective activities. These communities support Georgetown

University’s focus on active and collaborative learning by extending discussions beyond the


5
    Id.
6
    https://msb.georgetown.edu/faq-2/#.
7
    Id.
8
    https://sfs.georgetown.edu/life/.
9
    Id.

                                                  -7-
010920-24/1270017 V1
               Case 1:20-cv-01370 Document 1 Filed 05/21/20 Page 10 of 24



classroom, creating new opportunities for students and faculty to interact, and promoting the

value of experiences which occur in residential spaces.” 10

         31.      Further, Georgetown maintains top facilities for students. Opened in 2014, the

Healey Family Student Center is Georgetown’s newest center of student life on campus,

containing a tavern, an outdoor grill and patio area, dance studios, and ample study spaces.

Likewise, the Yates Field House serves a hub of student fitness on campus. And the Rafik B.

Hariri building houses Defendant’s graduate and undergraduate business programs, including

community space, high-tech case study and lecture rooms, along with “impressive

extracurricular functions such as Startup Hoyas, stock pitches, case study competitions, and

guest lecturers.” 11

         32.      To obtain such educational opportunities and activities, Plaintiff and the Class

Members pay, in whole or in part, significant tuition, fees, and/or room and board.

         33.      For the Spring 2020 term, Defendant assessed students tuition and fees depending

on their course of study. For example, for undergraduates, Defendant assessed students $27,720

for full-time tuition ($2,310 per credit hour), an $84 student activity fee, on-campus housing fees

ranging from $4,938 to $6,615, and board ranging from $438 to $3,407.

         34.      As another example, Defendant assessed graduate students in its Executive MBA

program $30,784 for tuition for 13 credit hours ($2,368 per credit hour), along with a $17

graduate student activities fee.




10

https://residentialliving.georgetown.edu/leadership/llc/#_ga=2.133664653.288883348.15899862
59-1494110873.1589986259.
11
     https://georgetown.app.box.com/s/k16rcyz8nibr5iecgluqme1w9wcd5503.

                                                   -8-
010920-24/1270017 V1
               Case 1:20-cv-01370 Document 1 Filed 05/21/20 Page 11 of 24



         35.      Such charges for study are significantly higher than online-only programs,

including the limited online programs that Defendant offers.

         36.      Schools delivering an online-only educational experience assess significantly

discounted rates for delivering such educational services. For example, Western Governor’s

University charges a flat-rate tuition at $3,370 per term while Southern New Hampshire

University charges $960 per course for online undergraduate programs and $1,881 per course for

online graduate programs.

         37.      As to Defendant, for the Spring 2020 term, Defendant also charged students less

per credit hour for online courses for asynchronous online master’s degree programs offered

through its School of Continuing Studies, charging students $1,441 per credit hour.

         38.      Defendant charges significantly less for such online programs notwithstanding its

declaration that “[o]ur online courses provide the same academic content as the on-campus

courses, award the same number of credits, meet the same learning objectives, and feature many

of the same faculty members.” 12

B.       The Novel Coronavirus Shutdowns and Defendant’s Campus Closure

         39.      On December 31, 2019, governmental entities in Wuhan, China confirmed that

health authorities were treating dozens of cases of a mysterious, pneumonia-like illness. Days

later, researchers in China identified a new virus that had infected dozens of people in Asia,

subsequently identified and referred to as the novel coronavirus, or COVID-19.

         40.      By January 21, 2020, officials in the United States were confirming the first

known domestic infections of COVID-19.



12
  https://scsonline.georgetown.edu/online-
experience?cmgfrm=https%3A%2F%2Fwww.google.com%2F.

                                                  -9-
010920-24/1270017 V1
                 Case 1:20-cv-01370 Document 1 Filed 05/21/20 Page 12 of 24



           41.     Due to an influx of thousands of new cases in China, on January 30, 2020, the

World Health Organization officially declared COVID-19 as a “public health emergency of

international concern.”

           42.     By March 11, 2020, the World Health Organization declared COVID-19 a

pandemic.

           43.     Travel and assembly restrictions began domestically in the United States on

March 16, 2020, with seven counties in the San Francisco, California area announcing shelter-in-

place orders. Other states, counties, and municipalities have followed the shelter-in-place orders

and as of April 6, 2020, 297 million people in at least 38 states, 48 counties, 14 cities, the District

of Columbia, and Puerto Rico are being urged or directed to stay home.

           44.     As it relates to this suit, Georgetown began implementing COVID-19 related

policies on January 24, 2020 when it issued a statement warning students and faculty against

traveling to Wuhan, China. 13

           45.     Thereafter, on January 28, 2020, Georgetown began the first of many

cancellations, announcing a suspension of all university-sponsored or related travel to China. 14

           46.     Georgetown followed that initial suspension with cancellations of a variety of

other university sponsored travel, including: spring break trips to Cambodia on February 18,

2020 cancellation of travel to South Korea on February 25, 2020, and cancellation of its Italy

study abroad program on February 25, 2020 as well, with more cancellations to follow. 15




13
  https://thehoya.com/timeline-covid-19-developments-and-impacts-on-the-georgetown-
community/.
14
     Id.
15
     Id.

                                                  -10-
010920-24/1270017 V1
                 Case 1:20-cv-01370 Document 1 Filed 05/21/20 Page 13 of 24



           47.     On or about March 10, 2020, Georgetown decided to effectively close its campus

migrating all, or substantially all, classes online through April 5, 2020. 16

           48.     Thereafter, Georgetown extended online classes through the end of the semester

per a March 13, 2020 announcement. 17

           49.     That same day, Georgetown also directed students to move out of campus

residences, requiring students to move their belongings out by March 29, 2020, which it later

accelerated to March 22, 2020. 18

           50.     Though the reasons for such closures are justified, the fact remains that such

closures and cancellations present significant loss to Plaintiff and the Class Members.

           51.     College students across the country have offered apt descriptions of the loss they

have experienced as a result of the pandemic, highlighting the disparity between students’

bargained for educational experience and the experience that colleges and universities, including

Defendant, now provide.

           52.     For example, as reported in The Washington Post, one student “wonders why he

and others . . . are not getting at least a partial tuition refund. Their education, as this school year

ends in the shadow of a deadly pandemic, is nothing like the immersive academic and social

experience students imagined when they enrolled. But tuition remains the same: $27,675 per

semester . . . ‘Our faculty are doing a good job of working with us,’ said Patel, 22, who is from

New Jersey. ‘But at the end of the day, it’s not the same as in-person learning . . . It shouldn’t




16
     Id.
17
     Id.
18
     Id.

                                                   -11-
010920-24/1270017 V1
                Case 1:20-cv-01370 Document 1 Filed 05/21/20 Page 14 of 24



just be a part of the business model where, no matter what happens, you have to pay the same

amount. The cost needs to reflect some of the realities.’” 19

          53.     As another example, as reflected in a Change.org petition, with nearly 5,000

supporters, students at another major university highlight the loss experienced by students: “As a

result of the COVID-19 global pandemic crisis, Governor Pritzker has declared a state of

emergency in Illinois. In response, Northwestern University made the sensible decision to offer

all Spring 2020 courses online for the start of the quarter and will likely extend this to the rest of

the quarter as the situation worsens. While this is certainly the right call to ensure the health and

safety of all students, Northwestern’s tuition and fees do not accurately reflect the value lost by

switching to online education for potentially an entire term. For the following reasons, we are

seeking a partial refund of tuition and full refund of room and board for the Spring 2020 quarter.

Since Northwestern is a top private university, the estimated annual cost of attendance of

$78,654 goes towards a comprehensive academic experience that cannot be fully replicated

online. Due to the COVID-19 crisis, students paying for the Northwestern experience will no

longer have access to invaluable face-to-face interaction with faculty, resources necessary for

specific programs, and access to facilities that enable learning.” 20

          54.     Another university’s student newspaper reflects another example: “At this time,

most of the campus and dorms need not be rigorously maintained. No events will be held, nor

speakers hosted. The world-class education that consists in having opportunities to work and




19
  https://www.washingtonpost.com/education/2020/04/16/college-students-are-rebelling-
against-full-tuition-after-classes-move-online/.
20
     https://www.change.org/p/northwestern-university-tuition-fees-reduction-for-spring-2020.

                                                 -12-
010920-24/1270017 V1
               Case 1:20-cv-01370 Document 1 Filed 05/21/20 Page 15 of 24



interact with academics and peers (not to mention the vast numbers of innovators, creators,

doctors, organizers, and more that congregate on our campus) will no longer be provided.” 21

         55.      Georgetown students have similarly requested refunds, as reflected in a

Change.org petition:

                  On March 11th, 2020, President John DeGioia of Georgetown
                  University announced announced [sic] that, in response to the
                  COVID-19 pandemic, in-person lectures would be suspended
                  indefinitely until further notice.

                  While the spread of the 2019 novel coronavirus is ultimately out of
                  the control of the university, it is completely unreasonable for the
                  student body to pay the full cost of tuition and, if applicable,
                  housing.

                  Therefore, the students of Georgetown University hereby request
                  the following:

                         1.      University to refund all students the difference
                                 between the costs of in-person instruction and
                                 online instruction.

                         2.      Refund those students who paid the full cost of
                                 university housing for the spring 2020 term.

                         3.      Freeze all tuition and fees increases for FY2021 and
                                 FY2022.

                  It is ultimately not the responsibility of Georgetown students,
                  many of which are currently full-time students, to bear the cost of
                  the impact of the coronavirus on academic resources. According to
                  2019 NACUBO study, Georgetown University ranks 61st in the
                  nation with a reported Total Endowment value of $1,822,484B
                  with an Endowment Value per FT Student at $112,298.

                  Therefore, we believe Georgetown is financially qualified to
                  endure this national emergency and urge you to do the right thing.

                  Thank you.




21
     https://www.chicagomaroon.com/article/2020/3/19/uchicago-lower-tuition-spring-2020/.

                                                  -13-
010920-24/1270017 V1
               Case 1:20-cv-01370 Document 1 Filed 05/21/20 Page 16 of 24



                  Georgetown University Students 22

C.       Defendant’s Refusal To Issue Tuition and Fee Refunds

         56.      Given Defendant’s transition to online classes and COVID-19 concerns,

Defendant asked students to vacate student housing by March 22, 2020.

         57.       While Defendant has agreed not to charge undergraduate students for room and

board following March 16, 2020, it has not offered any discounts for tuition or other fees to

students.

         58.      Defendant has also refused to give a prorated refund for fees paid for student

services students cannot use because those services were curtailed, eliminated, or because the

student followed the university’s instruction to leave the campus and return home.

                             V.      CLASS ACTION ALLEGATIONS

         59.      Plaintiff sues under Rule 23(a), (b)(2), and Rule 23(b)(3) of the Federal Rules of

Civil Procedure, on behalf of himself and a Class defined as follows:

                  All persons enrolled at Defendant for the Spring 2020 term who
                  paid Defendant, in whole or in part, tuition, fees, and/or room and
                  board for in-person instruction and use of campus facilities, but
                  were denied use of and/or access to in-person instruction and/or
                  campus facilities by Defendant.

Excluded from the Class is Defendant, any entity in which Defendant has a controlling interest,

and Defendant’s legal representatives, predecessors, successors, assigns, and employees. 23

Further excluded from the Class is this Court and its employees. Plaintiff reserves the right to




22
   https://www.change.org/p/president-john-j-degioia-partial-refund-on-georgetown-university-
tuition (emphasis in original).
23
 The exclusion of Defendant’s employees is not intended to exclude students paying tuition
while simultaneously working for Defendant.

                                                  -14-
010920-24/1270017 V1
               Case 1:20-cv-01370 Document 1 Filed 05/21/20 Page 17 of 24



modify or amend the Class definition including through the creation of sub-classes if necessary,

as appropriate, during this litigation.

         60.      The definition of the Class is unambiguous. Plaintiff is a member of the Class

Plaintiff seeks to represent. Class Members can be notified of the class action through contact

information and/or address lists maintained in the usual course of business by Defendant.

         61.      Per Rule 23(a)(1), Class Members are so numerous and geographically dispersed

that their individual joinder of all Class Members is impracticable. The precise number of Class

members is unknown to Plaintiff but may be ascertained from Defendant’s records. However,

given the thousands of students enrolled at Defendant in a given year, that number greatly

exceeds the number to make joinder possible. Class Members may be notified of the pendency of

this action by recognized, Court-approved notice dissemination methods, which may include

U.S. Mail, electronic mail, Internet postings, and/or published notice.

         62.      Defendant has acted or refused to act on grounds generally applicable to Plaintiff

and the Class Members, making appropriate final injunctive relief and declaratory relief

regarding the Class under Rule 23(b)(2).

         63.      Consistent with Rule 23(a)(2), Defendant engaged in a common course of conduct

giving rise to the legal rights sought to be enforced by the Class Members. Similar or identical

legal violations are involved. Individual questions pale by comparison to the numerous common

questions that predominate. The injuries sustained by the Class Members flow, in each instance,

from a common nucleus of operative facts—Defendant’s campus closure and student evictions,

its complete transition to online classes, and Defendant’s refusal to fully refund tuition, fees,

and/or room and board.




                                                 -15-
010920-24/1270017 V1
               Case 1:20-cv-01370 Document 1 Filed 05/21/20 Page 18 of 24



         64.      Additionally, common questions of law and fact predominate over the questions

affecting only individual Class Members under Rule 23(a)(2) and Rule 23(b)(3). Some of the

common legal and factual questions include:

                  a.     Whether Defendant engaged in the conduct alleged;

                  b.     Whether Defendant has a policy and/or procedure of denying refunds, in

                         whole or in part, to Plaintiff and the Class Members;

                  c.     Whether Defendant breached identical contracts with Plaintiff and the

                         Class Members;

                  d.     Whether Defendant violated the common law of unjust enrichment;

                  e.     Whether Defendant converted Plaintiff and the Class Members refunds

                         and/or rights to refunds; and

                  f.     The nature and extent of damages and other remedies to which the conduct

                         of Defendant entitles the Class Members.

         65.      The Class Members have been damaged by Defendant through its practice of

denying refunds to Class Members.

         66.      Plaintiff’s claims are typical of the claims of the other Class Members under Rule

23(a)(3). Plaintiff is a student enrolled at Defendant in the Spring 2020 term. Like other Class

Members, Plaintiff was instructed to not return to Defendant’s campus, forced to take online

classes, and has been completely or partially denied a refund for tuition and fees.

         67.      Plaintiff and Plaintiff’s counsel will fairly and adequately protect the interests of

the Class as required by Rule 23(a)(4). Plaintiff is familiar with the basic facts that form the

bases of the Class Members’ claims. Plaintiff’s interests do not conflict with the interests of the

other Class Members he seeks to represent. Plaintiff has retained counsel competent and



                                                   -16-
010920-24/1270017 V1
               Case 1:20-cv-01370 Document 1 Filed 05/21/20 Page 19 of 24



experienced in class action litigation and intends to prosecute this action vigorously. Plaintiff’s

counsel has successfully prosecuted complex class actions, including consumer protection class

actions. Plaintiff and Plaintiff’s counsel will fairly and adequately protect the interests of the

Class Members.

         68.      The class action device is superior to other available means for the fair and

efficient adjudication of the claims of Plaintiff and the Class Members under Rule 23(b)(3). The

relief sought per individual members of the Class is small given the burden and expense of

individual prosecution of the potentially extensive litigation necessitated by the conduct of

Defendant. It would be virtually impossible for the Class Members to seek redress individually.

Even if the Class Members themselves could afford such individual litigation, the court system

could not.

         69.      In addition under Rule 23(b)(3)(A), individual litigation of the legal and factual

issues raised by the conduct of Defendant would increase delay and expense to all parties and to

the court system. The class action device presents far fewer management difficulties and

provides the benefits of a single, uniform adjudication, economies of scale, and comprehensive

supervision by a single court.

         70.      Under Rule 23(b)(3)(C), it is desirable to concentrate the litigation of the claims

of Plaintiff and the Class Members in this forum given that Defendant is located within this

judicial district and discovery of relevant evidence will occur within this district.

         71.      Given the similar nature of the Class Members’ claims and the absence of

material differences in the state statutes and common laws upon which the Class Members’

claims are based, a nationwide Class will be easily managed by the Court and the parties per

Rule 23(b)(3)(D).



                                                  -17-
010920-24/1270017 V1
               Case 1:20-cv-01370 Document 1 Filed 05/21/20 Page 20 of 24



                                    VI.     CAUSES OF ACTION

                                               COUNT I

                                     BREACH OF CONTRACT

         72.      Plaintiff restates and re-alleges, and incorporates herein by reference, the

preceding paragraphs as if fully set forth herein.

         73.      Plaintiff and the Class Members entered into identical, binding contracts with

Defendant.

         74.      Under their contracts with Defendant, Plaintiff and the members of the Class paid

Defendant tuition, fees, and/or room and board charges for Defendant to provide in-person

instruction, access to Defendant’s facilities, and/or housing services.

         75.      Plaintiff and the Class Members have fulfilled all expectations, having paid

Defendant for all Spring 2020 term financial assessments.

         76.      However, Defendant has breached such contracts, failed to provide those services

and/or has not otherwise performed as required by the contract between Plaintiff and the Class

Members and Defendant. Defendant has moved all classes to online classes, has restricted or

eliminated Plaintiff and the Class Members’ ability to access university facilities, and/or has

evicted Plaintiff and the Class Members from campus housing. In doing so, Defendant has and

continues to deprive Plaintiff and the Class Members from the benefit of their bargains with

Defendant.

         77.      Plaintiff and the Class Members have been damaged as a direct and proximate

result of Defendant’s breach.

         78.      Plaintiff and members of the Class are entitled to damages, including but not

limited to tuition refunds, fee refunds, and/or room and board refunds.



                                                  -18-
010920-24/1270017 V1
               Case 1:20-cv-01370 Document 1 Filed 05/21/20 Page 21 of 24



                                               COUNT II

                                      UNJUST ENRICHMENT

         79.      Plaintiff restates and re-alleges, and incorporates herein by reference, the

preceding paragraphs as if fully set forth herein.

         80.      At all times relevant hereto, Plaintiff and the Class Members directly conferred

non-gratuitous benefits upon Defendant, i.e., monetary payments for tuition, fees, and/or room

and board, so that Plaintiff and the Class Members could avail themselves of in-person

educational opportunities and utilize campus facilities, including campus dormitories.

         81.      Defendant knowingly accepted the benefits conferred upon it by Plaintiff and the

Class Members.

         82.      Defendant appreciated or knew of the non-gratuitous benefits conferred upon it by

Plaintiff and members of the Class.

         83.      Defendant accepted or retained the non-gratuitous benefits conferred by Plaintiff

and members of the Class, with full knowledge and awareness that, because of Defendant’s

unjust and inequitable actions, Plaintiff and members of the Class are entitled to refunds for

tuition, fees, and/or room and board.

         84.      Retaining the non-gratuitous benefits conferred upon Defendant by Plaintiff and

members of the Class under these circumstances made Defendant’s retention of the non-

gratuitous benefits unjust and inequitable.

         85.      Because Defendant’s retention of the non-gratuitous benefits conferred by

Plaintiff and members of the Class is unjust and inequitable, Plaintiff and members of the Class

are entitled to, and seek disgorgement and restitution of, the benefits unjustly retained, whether

in whole or in part, including through refunds for tuition, fees, and/or room and board.



                                                  -19-
010920-24/1270017 V1
               Case 1:20-cv-01370 Document 1 Filed 05/21/20 Page 22 of 24



                                              COUNT III

                                            CONVERSION

         86.      Plaintiff restates and re-alleges, and incorporates herein by reference, the

preceding paragraphs as if fully set forth herein.

         87.      Plaintiff and the other members of the Class have an undisputed right to receive

educational services, activities, and access Defendant’s facilities for the Spring 2020 term.

Plaintiff and the Class Members obtained such rights by paying Defendant tuition, fees, and/or

room and board and by otherwise remaining in good standing with Defendant.

         88.      Defendant wrongfully exercised control over and/or intentionally interfered with

the rights of Plaintiff and members of the Class by effectively closing its campus to in-person

education and switching to an online-only format, discontinuing paid-for services, and evicting

students from campus housing. All the while, Defendant has unlawfully retained the monies

Plaintiff and the Class Members paid Defendant as well as barred Plaintiff from Defendant’s

facilities.

         89.      Defendant deprived Plaintiff and the other Class Members of the rights and

benefits for which they paid Defendant tuition, fees, and/or room and board.

         90.      Plaintiff and/or Class Members have requested and/or demanded that Defendant

issue refunds.

         91.      Defendant’s interference with the rights and services for which Plaintiff and

members of the Class paid damaged Plaintiff and the members of the Class, in that they paid for

rights, benefits, services, and/or facility access, but Defendant has deprived Plaintiff and

members of the Class of their rights, benefits, services, and/or facility access.




                                                  -20-
010920-24/1270017 V1
              Case 1:20-cv-01370 Document 1 Filed 05/21/20 Page 23 of 24



                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and Class Members request that the Court enter an order or

judgment against Defendant including:

         A.       Certification of the action as a Class Action under Rules 23(b)(2) and 23(b)(3) of

the Federal Rules of Civil Procedure, and appointment of Plaintiff as Class Representative and

his counsel of record as Class Counsel;

         B.       Damages in the amount of unrefunded tuition, fees, and/or room and board;

         C.       Actual damages and all such other relief as provided under the law;

         D.       Pre-judgment and post-judgment interest on such monetary relief;

         E.       Other appropriate injunctive relief as permitted by law or equity, including an

order enjoining Defendant from retaining refunds for tuition, fees, and/or room and board;

         F.       The costs of bringing this suit, including reasonable attorney’s fees; and

         G.       All other relief to which Plaintiff and members of the Class may be entitled by

law or in equity.

                                           JURY DEMAND

         Plaintiff demands trial by jury on his own behalf and on behalf of Class Members.




                                                  -21-
010920-24/1270017 V1
              Case 1:20-cv-01370 Document 1 Filed 05/21/20 Page 24 of 24



Dated: May 21, 2020                     Respectfully submitted,

                                        By: /s/ Andrew S. Levetown__________________
                                        Glenn Ivey (Bar No. 414331)
                                        Andrew S. Levetown (Bar No. 422714)
                                        IVEY & LEVETOWN, LLP
                                        6411 Ivy Lane, Suite 304
                                        Greenbelt, MD 20770
                                        (703) 618-2264
                                        ivey@iveylevetown.com
                                        asl@iveylevetown.com

                                        Steve W. Berman (Pro Hac Vice Forthcoming)
                                        HAGENS BERMAN SOBOL SHAPIRO LLP
                                        1301 Second Avenue, Suite 2000
                                        Seattle, WA 98101
                                        (206) 623-7292
                                        steve@hbsslaw.com

                                        Daniel J. Kurowski (Pro Hac Vice Forthcoming)
                                        Whitney K. Siehl (Pro Hac Vice Forthcoming)
                                        HAGENS BERMAN SOBOL SHAPIRO LLP
                                        455 N. Cityfront Plaza Dr., Suite 2410
                                        Chicago, IL 60611
                                        (708) 628-4949
                                        dank@hbsslaw.com
                                        whitneys@hbsslaw.com

                                        Attorneys for Plaintiff, individually and on behalf of
                                        all others similarly situated




                                         -22-
010920-24/1270017 V1
